Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Non-Final office is a response to the papers filed on 10/29/2019.
Claims 1-9 are pending.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (Pub. No. 20150042159 A1).

Regarding claim 1, Kim discloses:
An on-board charging/discharging system (see Fig. 1 and 2A-2B), comprising: 
a bidirectional converter electrically connected between an external device and a high-voltage battery (see Fig. 1 and 2A-2B, bidirectional buck-boost module 115), and comprising: 
a power factor correction circuit (see Fig. 1 and 2A-2B, power factor 112), wherein a first terminal of the power factor correction circuit is electrically connected with the external device and the power factor correction circuit is configured to convert received or outputted electric energy (see Fig. 2A-2B, power factor 112 has the first terminal connected with external power supply Vin, see par [0028-0029]); 
a bus capacitor electrically connected with a second terminal of the power factor correction circuit (see Fig. 1 and 2A-2B, bus capacitor C2 and C3); and 
a bidirectional DC/DC conversion circuit electrically connected between the bus capacitor and the high-voltage battery and configured to convert electric energy in two directions so as to charge or discharge the high-voltage battery (see Fig. 2A-2B, bidirectional DC/DC 115, high voltage battery 120, see par [0028-0032], charge the high voltage battery 120..., see par [0038], a voltage output form the high voltage battery 120 may be transmitted to the low voltage DC/DC....);
a low-voltage DC/DC converter electrically connected between the bus capacitor and a low-voltage battery (see Fig. 1 and 2A-2B, low-voltage DC/DC converter 130 and low-voltage battery 10), and comprising at least one main switch, wherein when the low-voltage DC/DC converter is enabled, a bus voltage of the bus capacitor is converted into a regulated voltage to power the low-voltage battery (see Fig. 1 and 2A-2B, main switches 131, see par [0035-0038]).

Regarding claim 2, Kim discloses:


Regarding claim 3, Kim discloses:
wherein the power factor correction circuit is a unidirectional power factor correction circuit or a bidirectional power factor correction circuit (see Fig. 2A-2B, power factor 112, see par [0026-0030]).

Regarding claim 5, Kim discloses:
wherein when the on-board charging/discharging system is in a first mode, electric energy from the external device is converted by the power factor correction circuit and provided to the bus capacitor, and the energy of the bus capacitor is converted by the bidirectional DC/DC conversion circuit and provided to the high-voltage battery to charge the high-voltage battery, wherein when the on-board charging/discharging system is in the first mode, the low-voltage DC/DC converter is disabled (see par [0025-0032], charge the high voltage battery 120...., to charge a low voltage battery 10 or supply the power to an electronic device load 20....).

Regarding claim 6, Kim discloses:
wherein the bidirectional DC/DC conversion circuit is controlled according to a frequency-variable and phase-shift method (see par [0027], transformation module 113 may be implemented by a phase shifted full bridge converter..., see par [0037-0038], duty ration...., par [0041-0042]).

Regarding claim 7, Kim discloses:
wherein when the on-board charging/discharging system is in a second mode, the high-voltage battery is discharged, electric energy of the high-voltage battery is converted by the bidirectional DC/DC conversion circuit and provided to the bus capacitor, and the energy of the bus capacitor is converted by the power factor correction circuit and provided to the external device, wherein when the on-board charging/discharging system is in the second mode, the low-voltage DC/DC converter is disabled (see par [0025-0032], charge the high voltage battery 120...., to charge a low voltage battery 10 or supply the power to an electronic device load 20....).

Regarding claim 8, Kim discloses:
wherein the bidirectional DC/DC conversion circuit is controlled according to a frequency-variable and phase-shift method (see par [0027], transformation module 113 may be implemented by a phase shifted full bridge converter..., see par [0037-0038], duty ration...., par [0041-0042]).

Regarding claim 9, Kim discloses:
wherein when the on-board charging/discharging system is in a third mode, electric energy from the external device is converted by the power factor correction circuit and provided to the bus capacitor, and the energy of the bus capacitor is converted by the bidirectional DC/DC conversion circuit and provided to the high-voltage battery to charge the high-voltage battery, wherein when the on-board charging/discharging system is in the third mode, the low-voltage DC/DC converter is enabled, and the bus voltage of the bus capacitor is converted into the regulated voltage by the low-voltage DC/DC converter to power the low-voltage battery (see par [0025-0032], charge the high voltage battery 120...., to charge a low voltage battery 10 or supply the power to an electronic device load 20....).

    Regarding claim 10, Kim discloses:

wherein when the on-board charging/discharging system is in a fourth mode, the high-voltage battery is discharged, electric energy of the high-voltage battery is converted by the bidirectional DC/DC conversion circuit and provided to the bus capacitor, and the bus voltage is converted by the power factor correction circuit and provided to the external device, wherein when the on-board charging/discharging system is in the fourth mode, the low-voltage DC/DC converter is enabled, and the bus voltage of the bus capacitor is converted into the regulated voltage by the low-voltage DC/DC converter to power the low-voltage battery (see par [0025-0032], charge the high voltage battery 120...., to charge a low voltage battery 10 or supply the power to an electronic device load 20....).

    Regarding claim 11, Kim discloses:
wherein when the on-board charging/discharging system is in a fifth mode, the high-voltage battery is discharged, and electric energy of the high-voltage battery is converted by the bidirectional DC/DC conversion circuit and provided to the bus capacitor, wherein when the on-board charging/discharging system is in the fifth mode, the power factor 14correction circuit is disabled, the low-voltage DC/DC converter is enabled, and the bus voltage of the bus capacitor is converted into the regulated voltage by the low-voltage DC/DC converter to power the low-voltage battery (see par [0025-0032], charge the high voltage battery 120...., to charge a low voltage battery 10 or supply the power to an electronic device load 20....).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Pub. No. 20150042159 A1) further in view of Khaligh et al. (Pub. No. 2018/0222333 A1).


    Regarding claim 4, Kim discloses:
wherein the low-voltage DC/DC converter further comprises a resonant circuit, and low-voltage DC/DC converter of the at least one main switch through a resonant tank of the resonant circuit (see Fig. 1 and 2A-2B, par [0025-0032], low voltage DC/DC converter 130)
However, Kim fails to disclose:
DC/DC converter achieves zero-voltage switching
Thus, Khaligh discloses:
DC/DC converter achieves zero-voltage switching (see par [0221], the converter operating in the inductive region for zero-voltage switching....)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified a vehicle-mounted power supply system of Kim to include a converter achieves zero-voltage switching in order to maximizing the converter efficiency (see Khaligh par [0100]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011. The examiner can normally be reached M-F 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN NGO/           Primary Examiner, Art Unit 2851